Citation Nr: 1605885	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-08 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen a claim for service connection for abdominal pain.

3.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a cardiovascular disorder (claimed as multiple issues), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder, to include narcolepsy, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1989 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

The Board notes that in March 2013 the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, specifically indicating that he was only appealing the issues of migraine headaches, abdominal pain, chronic fatigue, stroke like symptoms, and heart rate fluctuations.  The Board notes that regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board has recharacterized the issues as set forth on the cover page of this decision.   

In November 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that hearing is of record.

The issues of service connection for migraine headaches, abdominal pain, fatigue, a cardiovascular disorder, and a sleep disorder, to include narcolepsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the claims for service connection for migraine headaches and abdominal pain.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.  

2.  Evidence received since the May 2000 rating decision relates to a previously unestablished fact necessary to substantiate the claims for service connection for migraine headaches and abdominal pain and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied service connection for migraine headaches and abdominal pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claims of service connection for migraine headaches and abdominal pain.

As noted above, regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).

An exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran seeks service connection for migraine headaches and abdominal pain.  By way of history, the claims for service connection for migraine headaches and abdominal pain were previously considered and denied by the RO in a rating decision dated May 2000.  The decision states that the claim for service connection for migraine headaches was denied because there was no record of migraine headaches showing a chronic disability subject to service connection.  The decision states that the claim for service connection for abdominal pain was denied because there was no evidence of a chronic condition incurred in or aggravated by service, no evidence of a current chronic condition, and no evidence linking the current condition to an injury or disease incurred in or aggravated by service.  At the time of the May 2000 decision, the evidence of record consisted of service treatment records, an August 1999 VA examination, and VA treatment records.  

A VA letter, date May 10, 2000, notified the Veteran of the May 2000 rating decision and his appellate rights but the Veteran did not appeal the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claims.

The evidence since the May 2000 rating decision includes VA treatment records, private treatment records, and statements by the Veteran, including during the Board hearing.  During the Board hearing, the Veteran testified that he has migraine headaches and abdominal pain that have continued since service.  He indicated that VA and private examiners have not provided a diagnosis related to his symptoms.  VA and private treatment records note that the Veteran has continued to complain of headaches and abdominal pain.  In July 2011, the Veteran submitted a private medical report that shows that the examiner assessed headache, questionable etiology and abdominal pain, unclear etiology.  The medical records along with the Veteran's statements show that the Veteran appears to have a chronic migraine headache disability and a chronic abdominal pain disability.  The Board finds that this evidence is new and material as it relates to a previously unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156 (2015).  Accordingly, the claims are reopened and will be considered on the merits.


ORDER

The application to reopen the claim of entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness, is granted.

The application to reopen the claim of entitlement to service connection for abdominal pain, to include as due to an undiagnosed illness, is granted.  


REMAND

The Board finds that additional evidentiary development is required before the claims on appeal can be properly adjudicated.  

The Veteran seeks service connection for migraine headaches, abdominal pain, fatigue, a cardiovascular disorder, and a sleep disorder, to include narcolepsy, all to include as due to an undiagnosed illness.
The Board notes that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf War Veteran.  38 C.F.R. § 3.317(e).  Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, signs or symptoms involving skin, headache, muscle and joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b). 

In the present case, given the Veteran's service in Southwest Asia, and medical treatment records along with lay testimony as to current signs or symptoms of headaches, abdominal pain, fatigue, sleep disturbances, and multiple cardiovascular disorders, the Board is of the opinion that a VA examination should be obtained in consideration of service connection for chronic disabilities under 38 C.F.R. § 3.317. 

In addition, the Board finds that the RO should attempt to obtain any and all VA and/or private medical records that are relevant to the claims.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment for the issues on appeal.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the RO should notify the Veteran of such and describe the efforts used in requesting these records.
2.  After obtaining any additional medical evidence, the RO should schedule the Veteran for a VA examination to ascertain the nature and etiology of all chronic disabilities related to the Veteran's service.  Please note that it has been verified that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  

The examiner must note that the Veteran has complained of signs or symptoms of headaches, abdominal pain, fatigue, sleep disturbances, and multiple cardiovascular disorders.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following:

a.)  Are there any current diagnosed conditions related to the Veteran's headaches, abdominal pain, fatigue, sleep disturbances, and cardiovascular disorders; and 

b.)  If there is a currently diagnosed disability, the examiner is requested to express an opinion as to whether it is at least likely as not (50 percent or greater probability) that the currently diagnosed chronic condition is causally or etiologically related to any incident of the Veteran's active service; or 

c.)  If there is no diagnosed disability, the examiner is requested to express an opinion as to whether there are chronic disabilities resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

A clear explanation based on the facts and evidence of this specific record for all opinions is required, to include a discussion of the facts and medical principles involved.  If the examiner is unable to form an opinion without resort to speculations, the examiner should so explain.  

3.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


